Citation Nr: 0628879	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  05-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than July 10, 2003, 
for the grant of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the Chicago, 
Illinois Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability rating for the veteran's PTSD from 10 percent 
to 70 percent, and assigned an effective date of July 10, 
2003, for the 70 percent rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not appeal a September 1990 rating 
decision assigning a 10 percent rating for PTSD.

3.  The RO received the veteran's claim for an increased 
rating for PTSD on July 17, 2003.

4.  No evidence created or received between July 17, 2002, 
and July 9, 2003, indicated that the veteran's PTSD 
disability had increased.

5.  A treating practitioner's statement dated July 10, 2003, 
provided a factual basis that the veteran's PTSD disability 
had increased.




CONCLUSION OF LAW

In the year preceding the veteran's claim for an increased 
rating for PTSD, an increase in his PTSD disability was not 
factually ascertainable prior to July 10, 2003.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
August 2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate a 
claim for a higher rating for PTSD.  That notice did not 
inform the veteran of the type of evidence necessary to 
establish an effective date for any increase in the rating.  
In a December 2004 statement of the case (SOC), the RO 
informed the veteran of the law and regulations pertinent to 
the establishment of an effective date for a rating increase.

Despite the inadequacy of the August 2003 VCAA notice with 
regard to the matter of establishing an effective date for an 
increased rating, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in the 
effective date issue.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  The effective date 
of a rating increase is governed by the date VA receives a 
claim for an increase, and the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  In this case, there is no controversy as to 
when the RO received the veteran's claim for a rating 
increase.  In addition, the veteran's claim file contains 
records of his VA mental health treatment, and there is no 
indication that there is evidence absent from the file that 
would tend to show when the veteran's disability from PTSD 
increased.  As there is no indication that there is relevant 
evidence that has not been received and considered, the Board 
finds that the veteran is not prejudiced in his effective 
date claim by the lack of complete notice of the type of 
evidence relevant to that claim.

The veteran's claim file contains all identified and 
available evidence pertinent to the effective date claim.  
The veteran has submitted written arguments in support of his 
effective date claim, and he had a hearing in May 2006 at the 
RO before the undersigned Veteran's Law Judge.  The veteran 
has had a meaningful opportunity to participate in the 
processing of his effective date claim.  The Board finds that 
VA has adequately fulfilled its duties under the VCAA.  To 
the extent that VA has failed to fulfill some aspects of the 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the veteran's claim.

Effective Date for PTSD Rating Increase

The veteran submitted a claim for service connection for PTSD 
in November 1989.  In a September 1990 rating decision, the 
RO granted service connection for PTSD effective November 30, 
1989, and assigned a disability rating of 10 percent.  In 
December 1990, the veteran filed a notice of disagreement 
(NOD) with the RO's denial, in the September 1990 rating 
decision, of service connection for hearing loss in the right 
ear.  In that NOD, the veteran did not express disagreement 
with the rating assigned for PTSD.

On July 17, 2003, the RO received the veteran's claim for an 
increased rating for PTSD.  The veteran submitted a 
statement, dated July 10, 2003, from a social worker and a 
psychiatrist who treated the veteran for PTSD at a VA Medical 
Center.  The social worker and psychiatrist indicated that an 
evaluation performed on July 9, 2003, had revealed worsening 
of the veteran's PTSD symptoms and worsening in his social 
functioning.  In an October 2003 rating decision, the RO 
increased the rating for the veteran's PTSD to 70 percent, 
effective July 10, 2003.  In December 2003, the veteran filed 
an NOD with the effective date for the 70 percent rating.  He 
stated that he had been in VA treatment for PTSD since 1989, 
and that his condition had worsened over time.

In a December 2004 substantive appeal, the veteran asserted 
that his PTSD had worsened gradually since 1989, and had 
become considerably worse much earlier than 2003.  In his May 
2006 hearing, he reported that he had been in treatment for 
PTSD since 1987, and that his PTSD had continuously worsened 
since then.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of the award of an increased rating will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received is received 
within one year from such date; otherwise, the effective date 
will be the date of the receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(2).

The VA rating schedule provides a general formula for 
evaluating PTSD and other mental disorders, as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name...............................100 
percent



Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..............................
......................70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)...30 
percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
......10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
........0 percent

38 C.F.R. § 4.130 (2005).

The veteran did not appeal the 10 percent rating for PTSD 
that the RO assigned in the September 1990 rating decision.  
He has not contended that there was clear and unmistakable 
error in the September 1990 rating decision.  He did not 
submit a claim for a higher rating before July 2003.  In 
accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o)(2), the effective date for the increased rating 
may not be earlier than July 2003, unless at some point 
during the year preceding the veteran's July 2003 claim, it 
became factually ascertainable that an increase in his 
disability due to PTSD had occurred.

The claims file contains records of VA mental health 
treatment of the veteran from 1986 to 2006.  In written 
statements submitted in 2003 and 2004, and in his 2006 
hearing, the veteran described the affects of his PTSD 
symptoms over time.  VA treatment notes from 1986 indicate 
that the veteran reported having angry outbursts and family 
problems.  He indicated that he had flashbacks several times 
a month.  A treating psychiatrist started him on medication 
for depression and anxiety.  On VA psychiatric examination in 
February 1990, the examiner diagnosed the veteran as having 
PTSD.  From 1986 to 2006, the veteran continued on 
psychiatric medication, with numerous changes in the 
medications and doses.  Over the years, the treatment records 
reflect fluctuation in the severity of the symptoms.  Anger 
and isolation were noted fairly constantly.  Behavioral 
manifestations varied from domestic violence to verbal 
disagreements.  The veteran has divorced twice, and is 
married to his third wife.  He has lived with some of his 
children for long periods.  The veteran worked in the same 
job, as a machine operator, from 1975 to 2005.  At times over 
the years he reported trouble controlling his anger and 
getting along with people at work.  In his May 2006 hearing, 
he indicated that he stopped working because he could no 
longer handle the stress. (The Board observes that a 100 
percent evaluation for PTSD has been in effect since December 
16, 2005).

There is little information regarding the effects of 
veteran's PTSD during the year preceding his July 2003 claim 
for a rating increase.  VA treatment notes from June 2002 
reflect the veteran's report that he felt better and calmer 
than before.  In December 2002, he indicated that he felt 
upset, and had been in arguments with his wife.  The veteran 
continued on medication for PTSD in 2002 and 2003.  The VA 
treatment notes did not contain Global Assessment of 
Functioning (GAF) scores or other assessment of the severity 
of the veteran's PTSD.  Prior to July 2003, there was no 
indication that there was any change in 2002 or 2003 in the 
veteran's functioning at work.  In sum, there is no evidence 
of worsening of the veteran's PTSD disability prior to the 
July 10, 2003, statement, in which the practitioners who 
treated the veteran stated that his symptoms had worsened.  
During the year from July 17, 2002 to July 17, 2003, the date 
of the practitioners' statement, July 10, 2003, was the 
earliest date as of which it was factually ascertainable that 
the veteran's disability due to PTSD had increased.  
Therefore, the Board denies the appeal for an effective date 
earlier than July 10, 2003, for the grant of the increase to 
70 percent of the rating for PTSD. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. 
§§ 3.400(o)(2), 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than July 10, 2003, 
for the grant of a 70 percent rating for PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


